 
 
 
Exhibit 10.1
 
 

C-BOND SYSTEMS, INC.
2018 LONG-TERM INCENTIVE PLAN
(As Adopted June 7, 2018)
 
 
 
 
Exhibit 10.1 -- Page1

--------------------------------------------------------------------------------

 
C-BOND SYSTEMS, INC.
2018 LONG-TERM INCENTIVE PLAN
(As Adopted June 7, 2018)
 


ARTICLE I
 
ESTABLISHMENT, PURPOSE AND DURATION
   
1
   
1.1
 
Establishment
   
1
   
1.2
 
Purpose of the Plan
   
1
   
1.3
 
Duration of the Plan
   
1
 
ARTICLE II
 
DEFINITIONS
   
1
   
2.1
 
"Adoption Date"
   
1
   
2.2
 
"Affiliate"
   
1
   
2.3
 
"Authorized Shares"
   
1
   
2.4
 
"Award"
   
2
   
2.5
 
"Award Agreement"
   
2
   
2.6
 
"Beneficial Owner"
   
2
   
2.7
 
"Board"
   
2
   
2.8
 
"Change of Control"
   
2
   
2.10
 
"Code"
   
3
   
2.11
 
"Committee"
   
3
   
2.12
 
"Company"
   
3
   
2.13
 
"Corporate Change"
   
3
   
2.14
 
"Disability"
   
3
   
2.15
 
"Dividend Equivalent"
   
3
   
2.16
 
"Employee"
   
3
   
2.17
 
"Exchange Act"
   
3
   
2.18
 
"Fair Market Value"
   
4
   
2.19
 
"Fiscal Year"
   
4
   
2.20
 
"Holder"
   
4
   
2.21
 
"Incentive Stock Option" or "ISO"
   
4
   
2.22
 
"Mature Shares"
   
4
   
2.23
 
"Minimum Statutory Tax Withholding Obligation"
   
4
   
2.24
 
"Non-Employee Director"
   
4
   
2.25
 
"Nonqualified Stock Option" or "NQSO"
   
4
   
2.26
 
"Option"
   
5
   
2.27
 
"Optionee"
   
5
   
2.28
 
"Option Price"
   
5
   
2.29
 
"Other Cash-Based Award"
   
5
   
2.30
 
"Other Stock-Based Award"
   
5
   
2.31
 
"Parent Corporation"
   
5
   
2.32
 
"Period of Restriction"
   
5
   
2.33
 
"Plan"
   
5
   
2.34
 
"Restricted Stock"
   
5
   
2.35
 
"Restricted Stock Award"
   
5
   
2.36
 
"Restricted Stock Unit" or "RSU"
   
5
   
2.37
 
"RSU Award"
   
5
   
2.38
 
"Separation from Service"
   
5
   
2.39
 
"Stock Appreciation Right" or "SAR"
   
5
   
2.40
 
"Section 409A"
   
5
   
2.41
 
"Stock"
   
6
   
2.42
 
"Subsidiary Corporation"
   
6
   
2.43
 
"Substantial Risk of Forfeiture"
   
6
 

 
 
 
Exhibit 10.1 -- Page2

--------------------------------------------------------------------------------

 
 

                 
2.44
 
"Ten Percent Stockholder"
   
6
   
2.45
 
"Termination of Employment"
   
6
   
2.46
 
"Termination of Service"
   
6
   
2.47
 
"Third Party Service Provider"
   
6
   
2.48
 
"Voting Stock"
   
6
 
ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
   
7
   
3.1
 
Eligibility
   
7
   
3.2
 
Participation
   
7
 
ARTICLE IV
 
GENERAL PROVISIONS RELATING TO AWARDS
   
7
   
4.1
 
Authority to Grant Awards
   
7
   
4.2
 
Shares That Count Against Limit
   
8
   
4.3
 
Non-Transferability
   
8
   
4.4
 
Requirements of Law
   
8
   
4.5
 
Changes in the Company's Capital Structure
   
9
   
4.6
 
Election Under Section 83(b) of the Code
   
11
   
4.7
 
Forfeiture for Cause
   
11
   
4.8
 
Forfeiture Events
   
12
   
4.9
 
Recoupment in Restatement and Other Situations
   
12
   
4.10
 
Award Agreements
   
13
   
4.11
 
Rights as Stockholder
   
13
   
4.12
 
Issuance of Shares of Stock
   
13
   
4.13
 
Restrictions on Stock Received
   
13
   
4.14
 
Compliance With Section 409A
   
13
   
4.15
 
Date of Grant
   
14
   
4.16
 
Source of Shares Deliverable Under Awards
   
14
   
4.17
 
Limitations on Vesting of Awards.
   
14
   
4.18
 
Administrative Stand Still.
   
14
 
ARTICLE V
 
OPTIONS
   
14
   
5.1
 
Authority to Grant Options
   
14
   
5.2
 
Type of Options Available
   
15
   
5.3
 
Option Agreement
   
15
   
5.4
 
Option Price
   
15
   
5.5
 
Duration of Option
   
15
   
5.6
 
Amount Exercisable
   
15
   
5.7
 
Exercise of Option.
   
15
   
5.8
 
Notification of Disqualifying Disposition
   
16
   
5.9
 
No Rights as Stockholder
   
16
   
5.10
 
$100,000 Limitation on ISOs
   
16
   
5.11
 
Separation from Service
   
17
 
ARTICLE VI
 
STOCK APPRECIATION RIGHTS
   
17
   
6.1
 
Authority to Grant SAR Awards
   
17
   
6.2
 
General Terms
   
17
   
6.3
 
SAR Agreement
   
17
   
6.4
 
Term of SAR
   
17
   
6.5
 
Exercise of SARs
   
17
   
6.6
 
Payment of SAR Amount
   
17
 

 
 
Exhibit 10.1 -- Page3

--------------------------------------------------------------------------------

 
 

                 
6.7
 
Separation from Service
   
18
   
6.8
 
No Rights as Stockholder
   
18
   
6.9
 
Restrictions on Stock Received
   
18
 
ARTICLE VII
 
RESTRICTED STOCK AWARDS
   
18
   
7.1
 
Restricted Stock Awards
   
18
   
7.2
 
Restricted Stock Award Agreement
   
18
   
7.3
 
Holder's Rights as Stockholder
   
18
 
ARTICLE VIII
 
RESTRICTED STOCK UNIT AWARDS
   
19
   
8.1
 
Authority to Grant RSU Awards
   
19
   
8.2
 
RSU Award
   
19
   
8.3
 
RSU Award Agreement
   
19
   
8.4
 
Dividend Equivalents
   
19
   
8.5
 
Form of Payment Under RSU Award
   
19
   
8.6
 
Time of Payment Under RSU Award
   
19
   
8.7
 
Holder's Rights as Stockholder
   
19
 
ARTICLE IX
 
OTHER STOCK-BASED AWARDS
   
19
   
9.1
 
Authority to Grant Other Stock-Based Awards
   
19
   
9.2
 
Value of Other Stock-Based Award
   
19
   
9.3
 
Written Agreement
   
20
   
9.4
 
Payment of Other Stock-Based Award
   
20
   
9.5
 
Separation from Service
   
20
   
9.6
 
Time of Payment of Other Stock-Based Award
   
20
 
ARTICLE X
 
OTHER CASH-BASED AWARDS
   
20
   
10.1
 
Authority to Grant Other Cash-Based Awards
   
20
   
10.2
 
Value of Other Cash-Based Award
   
20
   
10.3
 
Written Agreement
   
20
   
10.4
 
Payment of Other Cash-Based Award
   
20
   
10.5
 
Time of Payment of Other Cash-Based Award
   
20
   
10.6
 
Separation from Service
   
20
 
ARTICLE XI
 
SUBSTITUTION AWARDS
   
21
 
ARTICLE XII
 
ADMINISTRATION
   
21
   
12.1
 
Awards
   
21
   
12.2
 
Authority of the Committee.
   
21
   
12.3
 
Decisions Binding
   
22
   
12.4
 
No Liability
   
22
 
ARTICLE XIII
 
AMENDMENT OR TERMINATION OF PLAN OR AWARD AGREEMENT
   
22
   
13.1
 
Amendment, Modification, Suspension, and Termination of the Plan
   
22
   
13.2
 
Amendment, Modification, Suspension, and Termination of Award Agreement
   
22
   
13.3
 
Awards Previously Granted
   
23
 

 
 
 
Exhibit 10.1 -- Page4

--------------------------------------------------------------------------------

 
 

             
ARTICLE XIV
 
MISCELLANEOUS
   
23
   
14.1
 
Unfunded Plan/No Establishment of a Trust Fund
   
23
   
14.2
 
No Employment Obligation
   
23
   
14.3
 
Tax Withholding.
   
23
   
14.4
 
Gender and Number
   
24
   
14.5
 
Severability
   
24
   
14.6
 
Headings
   
24
   
14.7
 
Other Compensation Plans
   
24
   
14.8
 
Retirement and Welfare Plans
   
24
   
14.9
 
Other Awards
   
24
   
14.10
 
Law Limitations/Governmental Approvals
   
24
   
14.11
 
Delivery of Title
   
25
   
14.12
 
Inability to Obtain Authority
   
25
   
14.13
 
Investment Representations
   
25
   
14.14
 
Persons Residing Outside of the United States
   
25
   
14.15
 
Data Privacy
   
25
   
14.16
 
Arbitration of Disputes
   
26
   
14.17
 
No Fractional Shares
   
26
   
14.18
 
Interpretation
   
26
   
14.19
 
Governing Law; Venue
   
26
 



 
Exhibit 10.1 -- Page5

--------------------------------------------------------------------------------

 
Exhibit 10.1 -- Page6

--------------------------------------------------------------------------------







(a)
a report on Schedule 13D or Schedule 14D-1 (or any successor schedule, form or
report) shall be filed with the Securities and Exchange Commission pursuant to
the Exchange Act and that report discloses that any person (within the meaning
of Section 13(d) or Section 14(d)(2) of the Exchange Act), other than the
Company (or one of its subsidiaries) or any employee benefit plan sponsored by
the Company (or one of its subsidiaries), is the Beneficial Owner, directly or
indirectly, of more than 50 percent of the outstanding Voting Stock;

(b)
any person (within the meaning of Section 13(d) or Section 14(d)(2) of the
Exchange Act), other than the Company (or one of its subsidiaries) or any
employee benefit plan sponsored by the Company (or one of its subsidiaries),
shall purchase securities pursuant to a tender offer or exchange offer to
acquire any Voting Stock (or any securities convertible into Voting Stock) and,
immediately after consummation of that purchase, that person is the Beneficial
Owner, directly or indirectly, of more than 50 percent of the outstanding Voting
Stock (such person's beneficial ownership to be determined, in the case of
rights to acquire Voting Stock, pursuant to paragraph (d) of Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act);

(c)
the consummation of:

(i)
a merger, consolidation or reorganization of the Company with or into any other
person if as a result of such merger, consolidation or reorganization, fifty
percent (50%) or less of the combined voting power of the then-outstanding
securities of such other person immediately after such merger, consolidation or
reorganization are held in the aggregate by the holders of outstanding Voting
Stock immediately prior to such merger, consolidation or reorganization;

(ii)
any sale, lease, exchange or other transfer of all or substantially all the
assets of the Company and its consolidated subsidiaries to any other person if
as a result of such sale, lease, exchange or other transfer, fifty percent (50%)
or less of the combined voting power of the then-outstanding securities of such
other person immediately after such sale, lease, exchange or other transfer are
held in the aggregate by the holders of outstanding Voting Stock immediately
prior to such sale, lease, exchange or other transfer; or

Exhibit 10.1 -- Page7

--------------------------------------------------------------------------------


(iii)
a transaction immediately after the consummation of which any person (within the
meaning of Section 13(d) or Section 14(d)(2) of the Exchange Act) would be the
Beneficial Owner, directly or indirectly, of more than fifty percent (50%) of
the outstanding Voting Stock;

(iv)
the stockholders of the Company approve the dissolution of the Company; or

(v)
during any period of 12 consecutive months, the individuals who at the beginning
of that period constituted the members of the Board shall cease to constitute a
majority of the Board, unless the election, or the nomination for election by
the Company's stockholders, of each member of the Board first elected during
such period was approved by a vote of at least a two-thirds majority of the
Board then still in office who were members of the Board at the beginning of any
such period.









Exhibit 10.1 -- Page8

--------------------------------------------------------------------------------



(a)
if the Stock is traded on a stock exchange,

(i)
and if the Stock is traded on that date, the closing sale price of the Stock on
that date; or

(ii)
and if the Stock is not traded on that date, the closing sale price of the Stock
on the last trading date immediately preceding that date;


(b)
if the Stock is traded in the over-the-counter market,

(i)
and if the Stock is traded on that date, the average between the high bid and
low asked price on that date; or

(ii)
and if the Stock is not traded on that date, the average between the high bid
and low asked price on the last trading date immediately preceding that date;









Exhibit 10.1 -- Page9

--------------------------------------------------------------------------------

















Exhibit 10.1 -- Page10

--------------------------------------------------------------------------------










Exhibit 10.1 -- Page11

--------------------------------------------------------------------------------







(a)
The aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan is 50,000,000  (the "Authorized Shares").

(b)
The aggregate number of shares of Stock with respect to which ISOs may be
granted under the Plan is equal to the Authorized Shares.

(c)
The maximum aggregate grant date fair value of awards (computed in accordance
with FASB Accounting Standards Codification Topic 718, or a successor thereto)
that are granted under this Plan during any one calendar year to any one person
who, on the grant date of the Award, is a Non-Employee Director is $500,000. The
limits of this paragraph (c) do not apply to, and shall be determined without
taking into account, any Award granted to an individual who, on the grant date
of the award, is an officer or employee of the Company or one of its Affiliates.
The limits of this paragraph (c) apply on an individual basis and not on an
aggregate basis to all Non-Employee Directors as a group. The Board may make
exceptions to this limit for individual Non-Employee Directors in extraordinary
circumstances, as the Board may determine in its discretion, provided that the
Non-Employee Director receiving such additional compensation may not participate
in the decision to award such compensation or in other contemporaneous
compensation decisions involving Non-Employee Directors.

(d)
Each of the foregoing numerical limits stated in this Section 4.1 shall be
subject to adjustment in accordance with the provisions of Section 4.5.

Exhibit 10.1 -- Page12

--------------------------------------------------------------------------------



(a)
If shares of Stock are withheld from payment of an Award to satisfy tax
obligations with respect to the Award, such shares of Stock will count against
the aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan.

(b)
If shares of Stock are tendered in payment of an Option Price of an Option, such
shares of Stock will not count against the aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan.

(c)
To the extent that any outstanding Award terminates or expires, is forfeited or
cancelled, for any reason or is settled in cash in lieu of shares of Stock or in
a manner such that all or some of the shares of Stock covered by the Award are
not issued or are exchanged for Awards that do not involve shares of Stock, the
shares of Stock allocable to such portion of the Award will immediately become
available to be issues pursuant to an Award granted under the Plan.

(d)
When a SAR is settled in shares of Stock, the number of shares of Stock subject
to the SAR under the SAR Award Agreement will be counted against the aggregate
number of shares of Stock with respect to which Awards may be granted under the
Plan as one share for every share subject to the SAR, regardless of the number
of shares used to settle the SAR upon exercise.

(e)
The maximum number of shares of Stock available for issuance under the Plan
shall not be reduced to reflect any dividends or Dividend Equivalents that are
reinvested into additional shares of Stock or credited as additional Restricted
Stock, Restricted Stock Units or other Stock-Based Awards.



Exhibit 10.1 -- Page13

--------------------------------------------------------------------------------



(a)
The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

(b)
If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (i) the number, class
or series and per share price of Stock subject to outstanding Awards under the
Plan shall be appropriately adjusted in such a manner as to entitle a Holder to
receive upon exercise of an Award, for the same aggregate cash consideration,
the equivalent total number and class or series of Stock the Holder would have
received had the Holder exercised his or her Award in full immediately prior to
the event requiring the adjustment, and (ii) the number and class or series of
Stock then reserved to be issued under the Plan shall be adjusted by
substituting for the total number and class or series of Stock then reserved,
that number and class or series of Stock that would have been received by the
owner of an equal number of outstanding shares of Stock of each class or series
of Stock as the result of the event requiring the adjustment.

(c)
If while unexercised Awards remain outstanding under the Plan (i) the Company
shall not be the surviving entity in any merger, consolidation or other
reorganization (or survives only as a subsidiary of an entity other than an
entity that was wholly-owned by the Company immediately prior to such merger,
consolidation or other reorganization), (ii) the Company sells, leases or
exchanges or agrees to sell, lease or exchange all or substantially all of its
assets to any other person or entity (other than an entity wholly-owned by the
Company), (iii) the Company is to be dissolved or (iv) the Company is a party to
any other corporate transaction (as defined under section 424(a) of the Code and
applicable Department of Treasury regulations) that is not described in clauses
(i), (ii) or (iii) of this sentence (each such event is referred to herein as a
"Corporate Change"), then, except as otherwise provided in an Award Agreement or
another agreement between the Holder and the Company (provided that such
exceptions shall not apply in the case of a reincorporation merger), or as a
result of the Committee's effectuation of one or more of the alternatives
described below, there shall be no acceleration of the time at which any Award
then outstanding may be exercised, and no later than ten days after the approval
by the stockholders of the Company of such Corporate Change (or approval by the
Board if approval by the stockholders of the Company of such Corporate Change is
not required), the Committee, acting in its sole and absolute discretion without
the consent or approval of any Holder, shall act to effect one or more of the
following alternatives, which may vary among individual Holders and which may
vary among Awards held by any individual Holder (provided that, with respect to
a reincorporation merger in which Holders of the Company's ordinary shares will
receive one ordinary share of the successor corporation for each ordinary share
of the Company, none of such alternatives shall apply and, without Committee
action, each Award shall automatically convert into a similar award of the
successor corporation exercisable for the same number of ordinary shares of the
successor as the Award was exercisable for ordinary shares of Stock of the
Company):

Exhibit 10.1 -- Page14

--------------------------------------------------------------------------------


(1)
accelerate the time at which some or all of the Awards then outstanding may be
exercised so that such Awards may be exercised in full for a limited period of
time on or before a specified date (before or after such Corporate Change) fixed
by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders thereunder shall terminate;

(2)
require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Options and SARs held by such Holders
(irrespective of whether such Options and SARs are then exercisable under the
provisions of the Plan or the applicable Award Agreement evidencing such Options
or SARs) as of a date, before or after such Corporate Change, specified by the
Committee, in which event the Committee shall thereupon cancel such Options and
SARs and the Company shall pay to each such Holder an amount of cash per share
equal to the excess, if any, of the per share price offered to stockholders of
the Company in connection with such Corporate Change over the exercise prices or
grant prices under such Options and SARs for such shares;

(3)
with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Award is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Award, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

(4)
provide that the number and class or series of Stock covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Stock or other securities or property (including cash) to which the Holder would
have been entitled pursuant to the terms of the agreement or plan relating to
such Corporate Change if, immediately prior to such Corporate Change, the Holder
had been the holder of record of the number of shares of Stock then covered by
such Award; or

(5)
make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary to reflect such Corporate Change).



(d)
In the event of changes in the outstanding Stock by reason of recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges or other
relevant changes in capitalization occurring after the date of the grant of any
Award and not otherwise provided for by this Section 4.5, any outstanding Award
and any Award Agreement evidencing such Award shall be subject to adjustment by
the Committee in its sole and absolute discretion as to the number and price of
Stock or other consideration subject to such Award.  In the event of any such
change in the outstanding Stock, the aggregate number of shares of Stock
available under the Plan may be appropriately adjusted by the Committee, whose
determination shall be conclusive.

(e)
After a merger of one or more corporations into the Company in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his or
her Restricted Stock appropriately adjusted based on the manner in which the
shares of Stock were adjusted under the terms of the agreement of merger or
consolidation.

(f)
The issuance by the Company of stock of any class or series, or securities
convertible into, or exchangeable for, stock of any class or series, for cash or
property, or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe for them, or upon conversion or exchange of
stock or obligations of the Company convertible into, or exchangeable for, stock
or other securities, shall not affect, and no adjustment by reason of such
issuance shall be made with respect to, the number, class or series, or price of
shares of Stock then subject to outstanding Awards.

Exhibit 10.1 -- Page15

--------------------------------------------------------------------------------




(a)
Notwithstanding any other provision of the Plan or an Award Agreement to the
contrary, if a determination is made as provided in Section 4.7(b) (a
"Forfeiture Determination") that (i) the Holder (or, if the Holder is not the
original grantee of the applicable Award, the original grantee of the applicable
Award), before or after the termination of such individuals employment or
service with the Company and all Affiliates, (A) committed fraud, embezzlement,
theft, felony or an act of dishonesty (as defined below) in the course of his
employment by or service to the Company or an Affiliate, (B) knowingly caused or
assisted in causing the publicly released financial statements of the Company to
be misstated or the Company or a subsidiary of the Company to engage in criminal
misconduct, (C) disclosed trade secrets of the Company or an Affiliate or
(D) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Holder (or,
if the Holder is not the original grantee of the applicable Award, the original
grantee of the applicable Award) is a party, and (ii) in the case of the actions
described in clause (A), (C) and (D), such action materially and adversely
affected the Company, then at or after the time such Forfeiture Determination is
made the Board, in good faith, if such Forfeiture Determination is made prior to
a Change of Control, or, as determined by a final, non-appealable order of a
court of competent jurisdiction, if such Forfeiture Determination is made after
a Change of Control, as a fair and equitable forfeiture to reflect the harm done
to the Company and a reduction of the benefit bestowed on the Holder (or, if the
Holder is not the original grantee of the applicable Award, the original grantee
of the applicable Award) had the facts existing at the time the benefit was
bestowed that led to the Forfeiture Determination been known to the Company at
the time the benefit was bestowed, may determine that some or all (x) of the
Holder's rights to shares of the Stock covered by an Award (including vested
rights that have been exercised or paid, vested rights that have not been
exercised or paid and rights that have not yet vested or been paid) or cash
payments paid or payable under an Award (including payments for vested rights,
amounts payable for vested rights that have not been paid and rights that have
not yet vested), (y) some or all of the dividends that have been paid with
respect to shares of the Stock covered by the Award, and (z) some or all shares
of the Stock received as a result of the Holder's grant, receipt, exercise or
holding of the Award and some or all net proceeds realized with respect to any
shares of the Stock received as a result of the Holder's exercise or holding of
the Award in excess of the price paid for such shares, will be forfeited to the
Company on such terms as determined by the Board or the final, non-appealable
order of a court of competent jurisdiction.  For purposes of this Section 4.7,
an "act of dishonesty" shall require a material breach by the Holder (or, if the
Holder is not the original grantee of the applicable Award, the original grantee
of the applicable Award) of his or her duties, obligations or undertakings owed
to or on behalf of the Company and its Affiliates, as determined by the Board if
such determination is made prior to a Change of Control, or, as determined by a
final, non-appealable order of a court of competent jurisdiction, if such
determination is made after a Change of Control.  In determining whether a
matter materially and adversely affects the Company, the Board shall be entitled
to consider all relevant factors and exercise business judgment in making such
determination, including but not limited to the financial consequences, adverse
reputational consequences or legal consequences to the Company and/or its
subsidiaries, individually or taken as a whole, as a result of such action.

 
Exhibit 10.1 -- Page16

--------------------------------------------------------------------------------

 
(b)
A Forfeiture Determination for purposes of Section 4.7(a) shall be made
(i) before the occurrence of a Change of Control, by a majority vote of the
Board and (ii) on or after the occurrence of a Change of Control, by the final,
non-appealable order of a court of competent jurisdiction.  The findings and
decision of the Board with respect to a Forfeiture Determination made before the
occurrence of a Change of Control, including those regarding the acts of the
original grantee of the Award and the damage done to the Company, will be final
for all purposes absent a showing by clear and convincing evidence of manifest
error by, or a lack of good faith on the part of, the Board.  No decision of the
Board, however, will affect the finality of the discharge of the original
grantee of the Award by the Company or an Affiliate.

4.8 Forfeiture Events.  Without limiting the applicability of Section 4.7 or
Section 4.9, the Committee may specify in an Award Agreement that the Holder's
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award.  Such events may include, but shall not be
limited to, Separation from Service for cause, Separation from Service for any
other reason, violation of material policies of the Company and its Affiliates,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Holder, or other conduct by the Holder that is detrimental to
the business or reputation of the Company and its Affiliates.
 
4.9 Recoupment in Restatement and Other Situations.  Without limiting the
applicability of Section 4.7 or Section 4.8 if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under applicable securities
laws, the current or former Holder who was a current or former executive officer
of the Company or an Affiliate shall forfeit and must repay to the Company any
compensation awarded under the Plan to the extent specified in any of the
Company's recoupment policies established or amended (now or in the future) in
compliance with the rules and standards of the Securities and Exchange
Commission under or in connection with Section 10D of the Exchange Act.  In
addition, any Award which is subject to recovery under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).
 
 
Exhibit 10.1 -- Page17

--------------------------------------------------------------------------------

 
4.10 Award Agreements.  Each Award shall be embodied in a written or electronic
Award Agreement that shall be subject to the terms and conditions of the Plan. 
The Award Agreement shall be signed by or delivered on behalf of an authorized
executive officer of the Company, other than the Holder, on behalf of the
Company, and may be signed or acknowledged by the Holder to the extent required
by the Committee.  The Award Agreement may specify the effect of a Change of
Control of the Company on the Award.  The Award Agreement may contain any other
provisions that the Committee in its discretion shall deem advisable which are
not inconsistent with the terms and provisions of the Plan.  An Award Agreement
may be altered, amended, modified, or suspended as provided in Section 13.2.  An
Award Agreement may be terminated as provided in Section 13.2 and elsewhere in
the Plan including Sections 4.7, 4.8 and 4.9.  In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
4.11 Rights as Stockholder.  A Holder shall not have any rights as a stockholder
with respect to Stock covered by an Option, a SAR, an RSU, or an Other
Stock-Based Award payable in Stock until the date, if any, such Stock is issued
by the Company; and, except as otherwise provided in Section 4.5, no adjustment
for dividends, or otherwise, shall be made if the record date therefor is prior
to the date of issuance of such Stock.
4.12 Issuance of Shares of Stock.  Shares of Stock, when issued, may be
represented by a certificate or by book or electronic entry.
4.13 Restrictions on Stock Received.  The Committee may impose such conditions
and restrictions on any shares of Stock issued pursuant to an Award as it may
deem advisable or desirable.  These restrictions may include, but shall not be
limited to, a requirement that the Holder hold the shares of Stock for a
specified period of time.
4.14 Compliance With Section 409A.  Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A and the applicable
provisions of the Plan and the applicable Award Agreement shall be construed and
interpreted in accordance with such intent.  If the Committee determines that an
Award, Award Agreement, payment, distribution, deferral election, transaction,
or any other action or arrangement contemplated by the provisions of the Plan
would, if undertaken, cause a Holder to become subject to additional taxes under
Section 409A, then unless the Committee specifically provides otherwise, such
Award, Award Agreement, payment, distribution, deferral election, transaction or
other action or arrangement shall not be given effect to the extent it causes
such result and the related provisions of the Plan and Award Agreement will be
deemed modified, or, if necessary, suspended in order to comply with the
requirements of Section 409A to the extent determined appropriate by the
Committee, in each case without the consent of or notice to the Holder.  The
exercisability of an Option or a SAR shall not be extended to the extent that
such extension would subject the Holder to additional taxes under Section 409A. 
Notwithstanding any other provision of the Plan or an Award Agreement, if an
Award is not exempt from the requirements of Section 409A and the Holder (or, if
the Holder is not the original grantee of the applicable Award, the original
grantee of the applicable Award) is a "specified employee" (as such term is
defined for purposes of Section 409A) and a payment under the Award is due as a
result of such individual's "termination of employment", "separation from
service" (as that term is defined for purposes of Section 409A using the default
rules) or comparable event then no payment shall be made under the Award due to
such termination of employment, separation from service or comparable event
before the date that is six (6) months after the date on which the Holder incurs
a separation from service, except as otherwise allowed by Section 409A.  Unless
otherwise determined by the Committee, each amount to be paid or benefit to be
provided under this Plan shall be construed as a separate identified payment for
purposes of Section 409A.  Notwithstanding the above, each Participant shall be
solely responsible for the payment of any taxes and penalties incurred under
Section 409A with respect to Awards granted under the Plan.
Exhibit 10.1 -- Page18

--------------------------------------------------------------------------------



4.15 Date of Grant.  The date on which an Option or SAR is granted shall be the
date the Company completes the corporate action constituting an offer of stock
for sale to a Holder under the terms and conditions of the Option or SAR;
provided that such corporate action shall not be considered complete until the
date on which the maximum number of shares that can be purchased under the
Option and the minimum Option price are fixed or determinable.  If the corporate
action contemplates an immediate offer of stock for sale to a class of
individuals, then the date of the granting of an Option is the time or date of
that corporate action, if the offer is to be made immediately.  If the corporate
action contemplates a particular date on which the offer is to be made, then the
date of grant is the contemplated date of the offer.
4.16 Source of Shares Deliverable Under Awards.  Any shares of Stock delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued shares of Stock or of treasury shares of Stock.
4.17 Limitations on Vesting of Awards.
(a)
Unless the applicable Award Agreement specifies otherwise, an Award shall not
continue to vest after the Separation from Service of the Holder of the Award
(or, if the Holder is not the original grantee of the applicable Award, the
Separation from Service of the original grantee of the applicable Award) for any
reason.

(b)
An Award granted under the Plan must include a minimum vesting period of at
least one (1) year, provided, however, that (i) an Award may provide that the
Award will vest before the completion of such one (1) year period upon the death
or Disability of the original grantee of the Award or a Change of Control of the
Company and (ii) Awards covering, in the aggregate, 25,000,000 (not exceeding
fifty percent (50%) of the Authorized Shares) shares of Stock may be issued
without any minimum vesting period.

4.18 Administrative Stand Still..  In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of the Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Stock or the share price of the Stock, including any change in the Company's
capitalization or any securities offering or other similar transaction, for
administrative convenience, the Committee may refuse to permit the exercise of
any Award for up to sixty days before or after such transaction.
ARTICLE V

OPTIONS
5.1 Authority to Grant Options.  Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant Options under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine; provided that ISOs may be granted only to eligible Employees of
the Company or of any Parent Corporation or Subsidiary Corporation (as permitted
by section 422 of the Code and the regulations thereunder).
Exhibit 10.1 -- Page19

--------------------------------------------------------------------------------



5.2 Type of Options Available.  Options granted under the Plan may be NQSOs or
ISOs.
5.3 Option Agreement.  Each Option grant under the Plan shall be evidenced by an
Award Agreement that shall specify (a) whether the Option is intended to be an
ISO or an NQSO, (b) the Option Price, (c) the duration of the Option, (d) the
number of shares of Stock to which the Option pertains, (e) the exercise
restrictions, if any, applicable to the Option and (f) such other provisions as
the Committee shall determine that are not inconsistent with the terms and
provisions of the Plan.  Notwithstanding the designation of an Option as an ISO
in the applicable Award Agreement for such Option, to the extent the limitations
of Section 5.10 of the Plan are exceeded with respect to the Option, the portion
of the Option in excess of the limitation shall be treated as a NQSO.  An Option
granted under the Plan may not be granted with any Dividend Equivalents rights.
5.4 Option Price.  The price at which shares of Stock may be purchased under an
Option (the "Option Price") shall not be less than one hundred percent (100%) of
the Fair Market Value of the shares of Stock on the date the Option is granted;
provided, however, if the Option is an ISO granted to a Ten Percent Stockholder,
the Option Price must not be less than one hundred ten percent (110%) of the
Fair Market Value of the shares of Stock on the date the ISO is granted. 
Subject to the limitations set forth in the preceding sentences of this
Section 5.4, the Committee shall determine the Option Price for each grant of an
Option under the Plan.
5.5 Duration of Option.  An Option shall not be exercisable after the earlier of
(a) the general term of the Option specified in the applicable Award Agreement
(which shall not exceed ten years, and, in the case of a Ten Percent
Stockholder, no ISO shall be exercisable on or after the fifth (5th) anniversary
of the date of its grant) or (b) the period of time specified in the applicable
Award Agreement that follows the Holder's Separation from Service (or, if the
Holder is not the original grantee of the applicable Award, the original grantee
of the applicable Award).
5.6 Amount Exercisable.  Each Option may be exercised at the time, in the manner
and subject to the conditions the Committee specifies in the Award Agreement in
its sole discretion.
5.7 Exercise of Option.
(a)
General Method of Exercise. Subject to the terms and provisions of the Plan and
the applicable Award Agreement, Options may be exercised in whole or in part
from time to time by the delivery of written notice in the manner designated by
the Committee stating (i) that the Holder wishes to exercise such Option on the
date such notice is so delivered, (ii) the number of shares of Stock with
respect to which the Option is to be exercised and (iii) the address to which a
stock certificate, if any, representing such shares of Stock should be mailed or
delivered, or the account to which the shares of Stock represented by book or
electronic entry should be delivered.  Except in the case of exercise by a third
party broker as provided below, in order for the notice to be effective the
notice must be accompanied by payment of the Option Price (and all applicable
federal, state, local and foreign withholding taxes described in Section 14.3)
by any combination of the following: (w) cash, certified check, or bank draft
for an amount equal to the Option Price under the Option, (x) Mature Shares with
a Fair Market Value on the date of exercise equal to the Option Price under the
Option (if approved in advance by the Committee or an executive officer of the
Company), (y) as described further in (c) below, an election to make a cashless
exercise through a registered broker-dealer (if approved in advance by the
Committee or an executive officer of the Company) or (z) except as specified
below, any other form of payment which is acceptable to the Committee.  If
Mature Shares are used for payment by the Holder, the aggregate Fair Market
Value of the shares of Stock tendered must be equal to or less than the
aggregate Option Price of the shares of Stock being purchased upon exercise of
the Option, and any difference must be paid by cash, certified check, or bank
draft payable to the order of the Company.  Whenever an Option is exercised by
exchanging shares of Stock owned by the Holder, the Holder shall deliver to the
Company or its delegate certificates registered in the name of the Holder
representing a number of shares of Stock legally and beneficially owned by the
Holder, free of all liens, claims, and encumbrances of every kind, accompanied
by stock powers duly endorsed in blank by the record holder of the shares
represented by the certificates, (with signature guaranteed by a commercial bank
or trust company or by a brokerage firm having a membership on a registered
national stock exchange).  The delivery of certificates upon the exercise of
Option is subject to the condition that the person exercising the Option provide
the Company with the information the Company might reasonably request pertaining
to exercise, sale or other disposition of an Option.

 
Exhibit 10.1 -- Page20

--------------------------------------------------------------------------------

 
(b)
Issuance of Shares. Subject to Section4.3 and Section5.7(c), as promptly as
practicable after receipt of written notification and payment, in the form
required by Section5.7(a), of an amount of money necessary to satisfy the
aggregate option price and any withholding tax liability that may result from
the exercise of such Option, the Company shall deliver to the Holder
certificates for the number of shares with respect to which the Option has been
exercised, issued in the Holder's name. Delivery of the shares shall be deemed
effected for all purposes when a stock transfer agent of the Company shall have
deposited the certificates in the United States mail, addressed to the Holder,
at the address specified by the Holder or shall have transferred to the account
designated by the Holder to which the shares of Stock represented by book or
electronic entry are to be delivered.

(c)
Exercise Through Third-Party Broker.  The Committee may permit a Holder to elect
to pay the Option Price and any applicable tax withholding resulting from such
exercise by authorizing a third-party broker to sell all or a portion of the
shares of Stock acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the Option Price and any
applicable federal, state, local and foreign tax withholding resulting from such
exercise.

(d)
Exercise of ISOs.  All ISOs granted to an Employee under this Article V shall be
exercisable during his or her lifetime only by such Employee

(e)
Limitations on Exercise Alternatives.  The Committee shall not permit a Holder
to pay such Holder's Option Price upon the exercise of an Option by having the
Company reduce the number of shares of Stock that will be delivered pursuant to
the exercise of the Option.  In addition, the Committee shall not permit a
Holder to pay such Holder's Option Price upon the exercise of an Option by using
shares of Stock other than Mature Shares.  An Option may not be exercised for a
fraction of a share of Stock.

5.8 Notification of Disqualifying Disposition. If any Employee shall make any
disposition of shares of Stock issued pursuant to the exercise of an ISO under
the circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Employee shall notify the Company of such
disposition within ten (10) days thereof.
5.9 No Rights as Stockholder.  A Holder of an Option shall not have any rights
as a stockholder with respect to Stock covered by an Option until the date a
stock certificate for such Stock is issued by the Company.  Except as otherwise
provided in Section 4.5, no adjustment for dividends, or otherwise, shall be
made if the record date therefor is prior to the date of issuance of such
certificate.
5.10 $100,000 Limitation on ISOs.  To the extent that the aggregate Fair Market
Value of shares of Stock with respect to which ISOs first become exercisable by
a Holder in any calendar year exceeds $100,000, taking into account both shares
of Stock subject to ISOs under the Plan and Stock subject to ISOs under all
other plans of the Company, such Options shall be treated as NQSOs.  For this
purpose, the "Fair Market Value" of the shares of Stock subject to Options shall
be determined as of the date the Options were awarded.  In reducing the number
of Options treated as ISOs to meet the $100,000 limit, the most recently granted
Options shall be reduced first.  To the extent a reduction of simultaneously
granted Options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Stock
are to be treated as shares acquired pursuant to the exercise of an ISO.
 
Exhibit 10.1 -- Page21

--------------------------------------------------------------------------------

 
 
5.11 Separation from Service.  Each Award Agreement shall set forth the extent
to which the Holder of an Option shall have the right to exercise the Option
following the Holder's Separation from Service.  Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Options issued pursuant to the Award Agreement or the Plan, and may reflect
distinctions based on the reasons for termination or severance.
ARTICLE VI

STOCK APPRECIATION RIGHTS
6.1 Authority to Grant SAR Awards.  Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant SARs under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine.  Subject to the terms and conditions of the Plan, the Committee
shall have complete discretion in determining the number of SARs granted to each
Holder and, consistent with the provisions of the Plan, in determining the terms
and conditions pertaining to such SARs.
6.2 General Terms.  Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one share of the Stock on the date of exercise over (b) the grant price of the
SAR, which shall not be less than one hundred percent (100%) of the Fair Market
Value of one share of the Stock on the date of grant of the SAR.  A SAR granted
under the Plan may not be granted with any Dividend Equivalents rights.
6.3 SAR Agreement.  Each Award of SARs granted under the Plan shall be evidenced
by an Award Agreement that shall specify (a) the grant price of the SAR, (b) the
term of the SAR, (c) the vesting and termination provisions of the SAR and
(d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan.  The Committee may
impose such additional conditions or restrictions on the exercise of any SAR as
it may deem appropriate.
6.4 Term of SAR.  The term of a SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided that no SAR shall be
exercisable on or after the tenth anniversary date of its grant.
6.5 Exercise of SARs.  Subject to the terms and provisions of the Plan and the
applicable Award Agreement, a SAR may be exercised in whole or in part from time
to time by the delivery of written notice in the manner designated by the
Committee stating (a) that the Holder wishes to exercise such SAR on the date
such notice is so delivered, (b) the number of shares of Stock with respect to
which the SAR is to be exercised and (c) the address to which the payment due
under such SAR should be delivered or the account to which any shares of Stock
payable as a result of the exercise of the SAR represented by book or electronic
entry should be delivered.  In accordance with applicable law, a SAR may be
exercised subject to whatever additional terms and conditions the Committee, in
its sole discretion, imposes.
6.6 Payment of SAR Amount.  Upon the exercise of a SAR, a Holder shall be
entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a share of Stock on the date
of exercise over the grant price of the SAR by the number of shares of Stock
with respect to which the SAR is exercised.  At the discretion of the Committee,
the payment upon SAR exercise may be in cash, in shares of Stock of equivalent
value, in some combination thereof or in any other manner approved by the
Committee in its sole discretion.  The Committee's determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
 
Exhibit 10.1 -- Page22

--------------------------------------------------------------------------------

 
6.7 Separation from Service.  Each Award Agreement shall set forth the extent to
which the Holder of a SAR shall have the right to exercise the SAR following the
Holder's Separation from Service.  Such provisions shall be determined in the
sole discretion of the Committee, may be included in the Award Agreement entered
into with the Holder, need not be uniform among all SARs issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination or
severance.
6.8 No Rights as Stockholder.  A grantee of a SAR award, as such, shall have no
rights as a stockholder.
6.9 Restrictions on Stock Received.  The Committee may impose such conditions
and restrictions on any shares of Stock received upon exercise of a SAR granted
pursuant to the Plan as it may deem advisable or desirable.  These restrictions
may include, but shall not be limited to, a requirement that the Holder hold the
shares of Stock received upon exercise of a SAR for a specified period of time.
ARTICLE VII

RESTRICTED STOCK AWARDS
7.1 Restricted Stock Awards.  Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may make Awards of Restricted
Stock under the Plan to eligible persons in such number and upon such terms as
the Committee shall determine.  The amount of and the vesting, transferability
and forfeiture restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion.  If the Committee imposes
vesting, transferability and forfeiture restrictions on a Holder's rights with
respect to Restricted Stock, the Committee may issue such instructions to the
Company's share transfer agent in connection therewith as it deems appropriate. 
The Committee may also cause the certificate for shares of Stock issued pursuant
to a Restricted Stock Award to be imprinted with any legend which counsel for
the Company considers advisable with respect to the restrictions or, should the
shares of Stock be represented by book or electronic entry rather than a
certificate, the Company may take such steps to restrict transfer of the shares
of Stock as counsel for the Company considers necessary or advisable to comply
with applicable law.
7.2 Restricted Stock Award Agreement.  Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability and
forfeiture restrictions and other provisions not inconsistent with the Plan as
the Committee may specify.
7.3 Holder's Rights as Stockholder.  Subject to the terms and conditions of the
Plan, each recipient of a Restricted Stock Award shall have all the rights of a
stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award.  Dividends paid with respect to Restricted Stock in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the recipient of the Restricted Stock Award currently. 
Dividends paid in shares of Stock or rights to acquire shares of Stock shall be
added to and become a part of the Restricted Stock.  During the Period of
Restriction, certificates representing the Restricted Stock shall be registered
in the Holder's name and bear a restrictive legend to the effect that ownership
of such Restricted Stock, and the enjoyment of all rights appurtenant thereto,
are subject to the restrictions, terms, and conditions provided in the Plan and
the applicable Award Agreement.  Such certificates shall be deposited by the
recipient with the Secretary of the Company or such other officer or agent of
the Company as may be designated by the Committee, together with all stock
powers or other instruments of assignment, each endorsed in blank, which will
permit transfer to the Company of all or any portion of the Restricted Stock
which shall be forfeited in accordance with the Plan and the applicable Award
Agreement.
 
Exhibit 10.1 -- Page23

--------------------------------------------------------------------------------

 
ARTICLE VIII

RESTRICTED STOCK UNIT AWARDS
8.1 Authority to Grant RSU Awards.  Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant RSU Awards
under the Plan to eligible persons in such amounts and upon such terms as the
Committee shall determine.  The amount of and the vesting, transferability and
forfeiture restrictions applicable to any RSU Award shall be determined by the
Committee in its sole discretion.  The Committee shall maintain a bookkeeping
ledger account which reflects the number of RSUs credited under the Plan for the
benefit of a Holder.
8.2 RSU Award.  An RSU Award shall be similar in nature to a Restricted Stock
Award except that no shares of Stock (or equivalent value in cash) are actually
transferred to the Holder until a later date specified in the applicable Award
Agreement.  Each RSU shall have a value equal to the Fair Market Value of a
share of Stock.
8.3 RSU Award Agreement.  Each RSU Award shall be evidenced by an Award
Agreement that contains any Substantial Risk of Forfeiture, vesting,
transferability and forfeiture restrictions, form and time of payment provisions
and other provisions not inconsistent with the Plan as the Committee may
specify.
8.4 Dividend Equivalents.  An Award Agreement for an RSU Award may specify that
the Holder shall be entitled to the payment of Dividend Equivalents under the
Award.
8.5 Form of Payment Under RSU Award.  Payment under an RSU Award shall be made
in cash, shares of Stock or any combination thereof, as specified in the
applicable Award Agreement.
8.6 Time of Payment Under RSU Award. A Holder's payment under an RSU Award shall
be made at such time as is specified in the applicable Award Agreement.  The
Award Agreement shall specify that the payment will be made (a) by a date that
is no later than the date that is two and one-half (2 1/2) months after the end
of the Fiscal Year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture or (b) at a time that is permissible under
Section 409A.
8.7 Holder's Rights as Stockholder.  Each recipient of an RSU Award shall have
no rights of a stockholder with respect to the Holder's RSUs.  A Holder shall
have no voting rights with respect to any RSU Awards.
ARTICLE IX

OTHER STOCK-BASED AWARDS
9.1 Authority to Grant Other Stock-Based Awards.  Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant other types of equity-based or equity-related Awards not otherwise
described by the terms and provisions of the Plan (including the grant or offer
for sale of unrestricted and fully vested shares of Stock) under the Plan to
eligible persons in such number and upon such terms as the Committee shall
determine.  Such Awards may involve the transfer of actual shares of Stock to
Holders, or payment in cash or otherwise of amounts based on the value of shares
of Stock and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
9.2 Value of Other Stock-Based Award.  Each Other Stock-Based Award shall be
expressed in terms of shares of Stock or units based on shares of Stock, as
determined by the Committee.
 
Exhibit 10.1 -- Page24

--------------------------------------------------------------------------------

 
9.3 Written Agreement.  Each Other Stock-Based Award shall be evidenced by an
Award Agreement that contains any vesting, transferability and forfeiture
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
9.4 Payment of Other Stock-Based Award.  Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash, shares of Stock or any combination thereof, as the Committee
determines.
9.5 Separation from Service.  The Committee shall determine the extent to which
a Holder's rights with respect to Other Stock-Based Awards shall be affected by
the Holder's Separation from Service.  Such provisions shall be determined in
the sole discretion of the Committee and need not be uniform among all Other
Stock-Based Awards issued pursuant to the Plan.
9.6 Time of Payment of Other Stock-Based Award. A Holder's payment under an
Other Stock-Based Award shall be made at such time as is specified in the
applicable Award Agreement.  If a payment under the Award Agreement is subject
to Section 409A, the Award Agreement shall specify that the payment will be made
(a) by a date that is no later than the date that is two and one-half (2 1/2)
months after the end of the calendar year in which the Other Stock-Based Award
payment is no longer subject to a Substantial Risk of Forfeiture or (b) at a
time that is permissible under Section 409A.
ARTICLE X

OTHER CASH-BASED AWARDS
10.1 Authority to Grant Other Cash-Based Awards.  Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Other Cash-Based Awards under the Plan to eligible persons in such amounts
and upon such terms as the Committee shall determine.
10.2 Value of Other Cash-Based Award.  Each Other Cash-Based Award shall specify
a payment amount or payment range as determined by the Committee.
10.3 Written Agreement.  Each Other Cash-Based Award shall be evidenced by an
Award Agreement that contains any vesting, transferability and forfeiture
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
10.4 Payment of Other Cash-Based Award.  Payment, if any, with respect to an
Other Cash-Based Award shall be made in accordance with the terms of the Award,
in cash.
10.5 Time of Payment of Other Cash-Based Award. Payment under an Other
Cash-Based Award shall be made at such time as is specified in the applicable
Award Agreement.  If a payment under the Award Agreement is subject to
Section 409A, the Award Agreement shall specify that the payment will be made
(a) by a date that is no later than the date that is two and one-half (2 1/2)
months after the end of the calendar year in which the Other Cash-Based Award
payment is no longer subject to a Substantial Risk of Forfeiture or (b) at a
time that is permissible under Section 409A.
10.6 Separation from Service.  The Committee shall determine the extent to which
a Holder's rights with respect to an Other Cash-Based Award shall be affected by
the Holder's Separation from Service.  Such provisions shall be determined in
the sole discretion of the Committee and need not be uniform among all Other
Cash-Based Awards issued pursuant to the Plan.
 
Exhibit 10.1 -- Page25

--------------------------------------------------------------------------------

 
ARTICLE XI
SUBSTITUTION AWARDS
Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees of other entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least fifty percent (50%)
of the issued and outstanding stock of another corporation as the result of
which such other corporation will become a subsidiary of the Company.  The terms
and conditions of the substitute Awards so granted may vary from the terms and
conditions set forth in the Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the awards in substitution for which they are granted.  If shares of Stock are
issued under the Plan with respect to an Award granted under this Article such
shares of Stock will not count against the aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan.
ARTICLE XII

ADMINISTRATION
12.1 Awards.  The Plan shall be administered by the Committee or, in the absence
of the Committee or in the case of awards issued to Non-Employee Directors, the
Plan shall be administered by the Board.  The members of the Committee (that is
not itself the Board) shall serve at the discretion of the Board.  The Committee
shall have full and exclusive power and authority to administer the Plan and to
take all actions that the Plan expressly contemplates or are necessary or
appropriate in connection with the administration of the Plan with respect to
Awards granted under the Plan.
12.2 Authority of the Committee.
(a)
The Committee shall have full and exclusive power to interpret and apply the
terms and provisions of the Plan and Awards made under the Plan, and to adopt
such rules, regulations and guidelines for implementing the Plan as the
Committee may deem necessary or proper, all of which powers shall be exercised
in the best interests of the Company and in keeping with the objectives of the
Plan.  A majority of the members of the Committee shall constitute a quorum for
the transaction of business relating to the Plan or Awards made under the Plan,
and the vote of a majority of those members present at any meeting shall decide
any question brought before that meeting.  Any decision or determination reduced
to writing and signed by a majority of the members shall be as effective as if
it had been made by a majority vote at a meeting properly called and held.  All
questions of interpretation and application of the Plan, or as to Awards granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee.  No member of the Committee shall
be liable for any act or omission of any other member of the Committee or for
any act or omission on his or her own part, including the exercise of any power
or discretion given to him or her under the Plan, except those resulting from
his or her own willful misconduct.  In carrying out its authority under the
Plan, the Committee shall have full and final authority and discretion,
including the following rights, powers and authorities to (i) determine the
persons to whom and the time or times at which Awards will be made;
(ii) determine the number and exercise price of shares of Stock covered in each
Award subject to the terms and provisions of the Plan; (iii) determine the
terms, provisions and conditions of each Award, which need not be identical;
(iv) accelerate the time at which any outstanding Award will vest;
(v) prescribe, amend and rescind rules and regulations relating to
administration of the Plan; and (vi) make all other determinations and take all
other actions deemed necessary, appropriate or advisable for the proper
administration of the Plan.

(b)
The Committee may make an Award to an individual who the Company expects to
become an Employee of the Company or any of its Affiliates within three (3)
months after the date of grant of the Award, with the Award being subject to and
conditioned on the individual actually becoming an Employee within that time
period and subject to other terms and conditions as the Committee may establish.

(c)
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan's
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan.

(d)
On a Fiscal Year basis, the Committee may, by resolution, delegate to the Chief
Executive Officer of the Company the limited authority to grant Awards under the
Plan during such Fiscal Year to (i) designated classes of Employees who are not
officers of the Company or any Affiliate and subject to the provisions of
Section 16 of the Exchange Act and (ii) Third Party Service Providers.  The
resolution providing such authorization must set forth the total number of
shares of Stock that may be granted under Awards by the Chief Executive Officer
during the Fiscal Year.  The Chief Executive Officer of the Company shall report
periodically to the Committee regarding the nature and scope of the Awards
granted pursuant to the authority delegated.

(e)
The Committee may employ attorneys, consultants, accountants, agents, and other
persons, any of whom may be an Employee, and the Committee, the Company, and its
officers shall be entitled to rely upon the advice, opinions, or valuations of
any such person.  As permitted by law and the terms and provisions of the Plan,
the Committee may delegate to one or more of its members or to one or more
officers of the Company or its Affiliates or other Employees or to one or more
agents or advisors such administrative duties as it may deem advisable, and the
Committee or any person to whom it has delegated duties as aforesaid may employ
one or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan.

 
Exhibit 10.1 -- Page26

--------------------------------------------------------------------------------

 
12.3 Decisions Binding.  All determinations and decisions made by the Committee
or the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons, including the
Company, its Affiliates, its stockholders, Holders and the estates and
beneficiaries of Holders.
12.4 No Liability.  Under no circumstances shall the Company, its Affiliates,
the Board or the Committee incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan or the Company's,
its Affiliates', the Committee's or the Board's roles in connection with the
Plan.
ARTICLE XIII

AMENDMENT OR TERMINATION OF PLAN OR AWARD AGREEMENT
13.1 Amendment, Modification, Suspension, and Termination of the Plan.  Subject
to Section 13.3, the Board may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan, provided, however, no amendment of the
Plan shall be made without stockholder approval if stockholder approval is
required by applicable law or stock exchange rules.
13.2 Amendment, Modification, Suspension, and Termination of Award Agreement. 
Subject to Section 13.3, the Committee may, in its discretion and at any time
and from time to time, alter, amend, modify, suspend, or terminate any Award
Agreement in whole or in part in any manner that it deems appropriate and that
is consistent with the terms of the Plan or necessary to implement the
requirements of the Plan.  Notwithstanding the preceding sentence, without the
prior approval of the Company's stockholders or except as provided in
Section 4.5, the Committee shall not directly or indirectly lower the Option
Price of a previously granted Option or the grant price of a previously granted
SAR, or cancel a previously granted Option or previously granted SAR for a
payment of cash or other property, in each case if the aggregate fair market
value of such Option or SAR is less than the gross Option Price of such Option
or the gross grant price of such SAR.
 

Exhibit 10.1 -- Page27

--------------------------------------------------------------------------------

 
13.3 Awards Previously Granted.  Except as expressly provided otherwise under
the Plan (including Sections 4.7, 4.8 and 4.9), no alteration, amendment,
modification, suspension or termination of the Plan or an Award Agreement shall
adversely affect in any material manner any Award previously granted under the
Plan, without the written consent of the Holder holding such Award.
ARTICLE XIV

MISCELLANEOUS
14.1 Unfunded Plan/No Establishment of a Trust Fund.  Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan. 
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person.  To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.  All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan.  No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan.  The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.
14.2 No Employment Obligation.  The granting of any Award shall not constitute
an employment or service contract, express or implied, and shall not impose upon
the Company or any Affiliate any obligation to employ or continue to employ, or
to utilize or continue to utilize the services of, any Holder.  The right of the
Company or any Affiliate to terminate the employment of, or the provision of
services by, any person shall not be diminished or affected by reason of the
fact that an Award has been granted to him, and nothing in the Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or
its Affiliates to terminate any Holder's employment or service relationship at
any time or for any reason not prohibited by law.
14.3 Tax Withholding.
(a)
The Company or any Affiliate shall be entitled to deduct from other compensation
payable to each Holder any sums required by federal, state, local or foreign tax
law to be withheld with respect to the vesting or exercise of an Award or lapse
of restrictions on an Award.  In the alternative, the Company may require the
Holder (or other person validly exercising the Award) to pay such sums for taxes
directly to the Company or any Affiliate in cash or by check within one day
after the date of vesting, exercise or lapse of restrictions.

(b)
The Committee may, in its discretion, permit a Holder to satisfy any Minimum
Statutory Tax Withholding Obligation arising upon the vesting or exercise of, or
payment under, an Award by delivering to the Holder a reduced number of shares
of Stock in the manner specified herein.  If permitted by the Committee and
acceptable to the Holder, at the time of the vesting or exercise of, or payment
under, an Award with respect to which the Company or an Affiliate has a tax
withholding obligation the Company or the Affiliate may (a) calculate the amount
of the Company's or an Affiliate's Minimum Statutory Tax Withholding Obligation
on the assumption that all such shares of Stock vested under the Award are made
available for delivery, (b) reduce the number of such shares of Stock made
available for delivery so that the Fair Market Value of the shares of Stock
withheld on the date of the event giving rise to the withholding obligation
approximates the Company's or an Affiliate's Minimum Statutory Tax Withholding
Obligation and (c) in lieu of the withheld shares of Stock, remit cash to the
United States Treasury or other applicable governmental authorities, on behalf
of the Holder, in the amount of the Minimum Statutory Tax Withholding
Obligation.  The Company shall withhold only whole shares of Stock to satisfy
its Minimum Statutory Tax Withholding Obligation.  Where the Fair Market Value
of the withheld shares of Stock does not equal the amount of the Minimum
Statutory Tax Withholding Obligation, the Company shall withhold shares of Stock
with a Fair Market Value less than the amount of the Minimum Statutory Tax
Withholding Obligation and the Holder must satisfy the remaining minimum
withholding obligation in some other manner permitted under this Section 14.3. 
The withheld shares of Stock not made available for delivery by the Company
shall be retained as treasury shares or will be cancelled and the Holder's
right, title and interest in such shares of Stock shall terminate.

(c)
The Company shall have no obligation upon vesting or exercise of any Award or
lapse of restrictions on an Award or other event requiring payment until the
Company or an Affiliate has received payment from the Holder sufficient to cover
the Minimum Statutory Tax Withholding Obligation of the Holder with respect to
that vesting, exercise, lapse of restrictions or other event.  Neither the
Company nor any Affiliate shall be obligated to advise a Holder of the existence
of the tax or the amount which it will be required to withhold.

 
 
Exhibit 10.1 -- Page28

--------------------------------------------------------------------------------

 
14.4 Gender and Number.  If the context requires, words of one gender when used
in the Plan shall include the other and words used in the singular or plural
shall include the other.
14.5 Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
14.6 Headings.  Headings of Articles and Sections are included for convenience
of reference only and do not constitute part of the Plan and shall not be used
in construing the terms and provisions of the Plan.
14.7 Other Compensation Plans.  The adoption of the Plan shall not affect any
other option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees, Non-Employee Directors or Third Party Service Providers.
14.8 Retirement and Welfare Plans. Neither Awards made under the Plan nor shares
of Stock or cash paid pursuant to such Awards, may be included as "compensation"
for purposes of computing the benefits payable to any person under the Company's
or any Affiliate's retirement plans (both qualified and non-qualified) or
welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a participant's benefit.
14.9 Other Awards. The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
14.10 Law Limitations/Governmental Approvals.  The granting of Awards and the
issuance of shares of Stock under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.
 
 
Exhibit 10.1 -- Page29

--------------------------------------------------------------------------------

 
14.11 Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.
14.12 Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.
14.13 Investment Representations.  The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the shares of Stock for investment and
without any present intention to sell or distribute such Stock.
14.14 Persons Residing Outside of the United States.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
employees, the Committee, in its sole discretion, shall have the power and
authority to (a) determine which Affiliates shall be covered by the Plan;
(b) determine which persons employed Outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside Outside
the United States; (d) establish subplans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable (and any subplans and modifications to Plan terms and procedures
established under this Section 14.14 by the Committee shall be attached to the
Plan document as Appendices); an (e) take any action, before or after an Award
is made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Code, the Exchange Act or any securities law or governing
statute or any other applicable law.
14.15 Data Privacy.  As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this section by and
among the Company and its subsidiaries and other Affiliates exclusively for
implementing, administering and managing the Participant's participation in the
Plan.  The Company and its subsidiaries and other Affiliates may hold certain
personal information about a Participant, including the Participant's name,
address and telephone number; birthdate; social security, insurance number or
other identification number; salary; nationality; job title(s); any shares of
Stock held in the Company or its subsidiaries and other Affiliates; and Award
details, to implement, manage and administer the Plan and Awards (the "Data"). 
The Company and its subsidiaries and other Affiliates may transfer the Data
amongst themselves as necessary to implement, administer and manage a
Participant's participation in the Plan, and the Company and its subsidiaries
and other Affiliates may transfer the Data to third parties assisting the
Company with Plan implementation, administration and management.  These
recipients may be located in the Participant's country, or elsewhere, and the
Participant's country may have different data privacy laws and protections than
the recipients' country.  By accepting an Award, each Participant authorizes
such recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, to implement, administer and manage the Participant's
participation in the Plan, including any required Data transfer to a broker or
other third party with whom the Company or the Participant may elect to deposit
any shares of the Stock.  The Data related to a Participant will be held only as
long as necessary to implement, administer, and manage the Participant's
participation in the Plan.  A Participant may, at any time, view the Data that
the Company holds regarding such Participant, request additional information
about the storage and processing of the Data regarding such Participant,
recommend any necessary corrections to the Data regarding the Participant or
refuse or withdraw the consents in this Section 14.15 in writing, without cost,
by contacting the local human resources representative.  The Company may cancel
Participant's ability to participate in the Plan and, in the Committee's
discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws the consents in this Section 14.15.  For more
information on the consequences of refusing or withdrawing consent, Participants
may contact their local human resources representative.
 
 
Exhibit 10.1 -- Page30

--------------------------------------------------------------------------------

 
14.16 Arbitration of Disputes.  Any controversy arising out of or relating to
the Plan or an Award Agreement shall be resolved by arbitration conducted in
Houston, Texas pursuant to the arbitration rules of the American Arbitration
Association.  The arbitration shall be final and binding on the parties.
14.17 No Fractional Shares.  No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award.  The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
14.18 Interpretation.  The term "including" means "including without
limitation".  The term "or" means "and/or" unless clearly indicated otherwise. 
The term "vest" includes the lapse of restrictions on Awards, including
Forfeiture Restrictions.  Reference herein to a "Section" shall be to a section
of the Plan unless indicated otherwise.
14.19 Governing Law; Venue.  The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Texas, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the sole and exclusive jurisdiction and venue of the federal or state courts of
the State of Texas to resolve any and all issues that may arise out of or relate
to the Plan or any related Award Agreement.
 
 
 
 
 
 

Exhibit 10.1 -- Page31

--------------------------------------------------------------------------------